DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 9, 12-16, and 18 are pending and have been examined in this Office Action.  Claims 10, 11, and 17 have been canceled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claims 9, 12-16, and 18 are objected to because of the following informalities:  
Claim 9, line 12 should be changed to “to maintain the cruise speed and the cruise distance” for clarity.  
The amendments deleted the parenthesis acronym of “adaptive cruise control” in some of the claims (lines 23 and 26 of claim 9), while maintaining it in others (lines 1 and 13-14 of claim 9).  Consistency should be maintained throughout the claims, i.e., use “automotive adaptive cruise control (ACC)” or “automotive adaptive cruise control” throughout the claims.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 9 recites that the parameters are modified based on an estimated road adherence of tires of the hose vehicle, but there is inadequate description of this is the specification.  The specification merely reiterates this line with no discussion, description, or examples as to how the road adherence is estimated.  There is inadequate description in the specification to show that the inventor(s) had possession of how to estimate road adherence of the tires.  
Claim(s) 12-16 and 18 is(are) rejected because it(they) depend(s) on claim 9 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0341647 to Rajvanshi et al. 
As per claim 9, Rajvanshi discloses an automotive adaptive cruise control (ACC) system for a host motor vehicle, and comprising a control module configured to operate in (Rajvanshi; At least paragraph(s) 2, 16, and 30):

the operating modes are configured to operate based on one or more control parameters including one or more of the cruise speed, the cruise distance and an acceleration/deceleration profile to be implemented by the host motor vehicle to maintain the cruise speed and the distance (Rajvanshi; At least paragraph(s) 2, 16, and 59);
wherein in the second operating mode, the automotive adaptive cruise control (ACC) system is further configured to:
estimate a travel trajectory of the leading motor vehicle relative to a travel trajectory of the host motor vehicle, determine whether the leading motor vehicle is departing from the travel trajectory of the host motor vehicle based on the estimated travel trajectory of the leading motor vehicle relative to the travel trajectory of the host motor vehicle and on a curvature of a road travelled by the leading and host motor vehicles (Rajvanshi; At least paragraph(s) 32, 36, 40, and 52), and
when it is determined that the leading motor vehicle is departing from the travel trajectory of the host motor vehicle, modify one or more of the control parameters based on which the automotive adaptive cruise control operates in the second operating mode (Rajvanshi; At least paragraph(s) 16, 52, 57, and 59), and on a type of road on which the leading motor vehicle and the host motor vehicle are travelling to differentiate a  behavior of the automotive adaptive cruise control system in the second operating mode 
Rajvanshi discloses gathering information about the road, such as the weather, in order to enable better operation of the cruise control (Rajvanshi; At least paragraph(s) 18) and modifying the control of the vehicle based on road conditions due to weather or other factors (Rajvanshi; At least paragraph(s) 52), but does not explicitly disclose based on an estimated road adherence of tires of the host motor vehicle.  
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have included road adherence of tires as a road condition due to weather in order to modify operation of the cruise control.  It is well-known in the art that the effect of weather on road conditions and the reason to modify an acceleration control of a cruise control system is the change in traction of the tires.  Therefore, substituting road adherence for road condition in modifying the cruise control would be obvious to one in the art.  
Rajvanshi discloses gathering information about the road in order to enable better operation of the cruise control system (Rajvanshi; At least paragraph(s) 18, 52, and 58), but does not explicitly disclose wherein the type of road is determined by the control module based on at least one of average speed of the host motor vehicle and information received from a global navigation satellite system; and
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have determined the type of road based on average speed or a satellite system.  Rajvanshi discloses classifying roads based on number of lanes, speed limit, etc. and modifying the cruise control based on roadway related information from GPS.  
wherein the control module is further configured to control the host motor vehicle based on one or more of the modified control parameters (Rajvanshi; At least paragraph(s) 4 and 16).
As per claim 12, Rajvanshi discloses wherein the control module is further configured to estimate the travel trajectory of the leading motor vehicle relative to that of the host motor vehicle based on the following variables:
a geometry of the road travelled by the host and leading vehicles, which is defined by a road curvature, and, if available, also by other road-related information such as a road slope, a number of road lanes, and road junctions and intersections (Rajvanshi; At least paragraph(s) 52);
Rajvanshi discloses estimating the trajectory of the vehicles based on distances of the vehicles from the lane edges (Rajvanshi; At least paragraph(s) 42-46), but does not explicitly disclose distances of the host motor vehicle and of the leading motor vehicle from a lane centre;
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have to have used the lane centre instead of the lane edges as a simple substitution of one known element for another to obtain predictable results. Using the lane center as opposed to the lane edges would be a simple mathematical calculation 
lateral speed of the leading motor vehicle (Rajvanshi; At least paragraph(s) 32 and 40), and
activation of a direction indicator of the leading motor vehicle (Rajvanshi; At least paragraph(s) 49).
As per claim 13, Rajvanshi discloses wherein the control module is further configured to modify the acceleration/deceleration profile of the host motor vehicle to maintain the cruise distance when it is determined that the leading motor vehicle is departing from the travel trajectory of the host motor vehicle (Rajvanshi; At least paragraph(s) 16, 52, and 59).
As per claim 14, Rajvanshi discloses wherein the control module is further configured to modify either or both of the cruise distance and the acceleration/deceleration profile to reduce the cruise distance when it is determined that the leading motor vehicle is departing from the travel trajectory of the host motor vehicle (Rajvanshi; At least paragraph(s) 16, 52, and 59; positive acceleration is provided, which would result in a reduced cruise distance).
As per claim 15, Rajvanshi discloses wherein the control module is further configured to modify the acceleration profile of the host motor vehicle to result in the cruise speed of the host motor vehicle being restored after the leading motor vehicle has departed from the travel trajectory of the host motor vehicle (Rajvanshi; At least paragraph(s) 16, 52, and 59; the “to result in” is interpreted as intended use and given 
As per claim 16, Rajvanshi discloses a motor vehicle comprising the automotive adaptive cruise control (ACC) system of Claim 9 (Rajvanshi; At least paragraph(s) 17).
As per claim 18, Rajvanshi discloses further comprising a non-transitory storage medium comprising a software that when executed by the control module causes the control module to implement the automotive adaptive cruise control (ACC) (Rajvanshi; At least paragraph(s) 18 and 26).
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 10/06/2021, with respect to drawing and claim objections (except for “the cruise distance” maintained above) and claim rejections under 35 U.S.C. 112(b) and 101 have been fully considered and are persuasive.  The objections and 35 U.S.C. 112 and 101 rejections have been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 10/06/2021, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rajvanshi under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669